Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed June 29, 2020.  Claims 2, 3, 7, 8, and 12 have been cancelled.  Claims 1, 4-6, 9-11, and 13-24 have been amended.
Claims 1, 4-6, 9-11, and 13-25 are pending in the instant application.
Claims 1, 4-6, 9-11, and 13-25 have been examined on the merits as detailed below:

Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.


Drawings
The Drawings filed on December 12, 2019 are acknowledged and have been accepted by the Examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially all" in claim 13 is a relative term which renders the claims indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a clear definition for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, one in the art without a definition would not know where the metes and the bounds of the claims are. One in the art would not know, for example if 80% would meet the limitation of the claim. One in the art could assert that 85% is substantially all and one could argue that 90% is substantial all. Without a clear definition, one in the art would be required to make assumptions of the metes and bounds of the claim based on their opinion of what “substantially all” would mean in the context of the instant claims. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

20160272978 in view of Allerson et al. (J. Med. Chem. 2005 Vol. 48:901-904).
The claims are drawn to a method for treating a subject having a contact activation pathway-associated disease, comprising administering to the subject a double stranded ribonucleic acid (dsRNA) agent that inhibits the expression of F12, wherein the dsRNA agent comprises a sense strand and an antisense strand forming a double stranded region, wherein the antisense strand comprises a region of complementarity to an mRNA encoding F12, wherein the region of complementarity comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of 5’-UUCAAAGCACUUUAUUGAGUUUC-3’ (SEQ ID NO:899), and wherein the dsRNA agent comprises at least one modified nucleotide, wherein when the dsRNA agent is administered to the subject, hemostasis in the subject is not inhibited, thereby treating the subject having the contact activation pathway-associated disease.
While the entire reference of U.S. Patent Publication 20160272978 is relevant and relied upon in its entirety, regarding present claims 1, 10 and 11, U.S. Patent Publication 20160272978 teaches a method for treating a subject having hereditary angioedema (HAE) comprising administering to the subject a  dsRNA agent that inhibits the expression of F12, wherein the dsRNA agent comprises a sense strand and an antisense strand forming a double stranded region, wherein the antisense strand comprises a region of complementarity to an mRNA encoding F12, wherein the region of complementarity comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of 5’-UUCAAAGCACUUUAUUGAGUUUC-3’ (SEQ ID NO:899) 20160272978 at SEQ ID NO:28 and Abstract, for example.  Also, see sequence alignment below:
RESULT 184
BDE88017
ID   BDE88017 standard; RNA; 21 BP.
AC   BDE88017;
DT   17-NOV-2016 (first entry)
DE   Factor XII gene targeted RNAi trigger antisense strand, SEQ: 28.
KW   DNA-RNA hybrid; F12 gene; Factor XII; angioedema; dermatological; factor 12; gene silencing; hageman factor; hereditary angioedema; prophylactic to disease; rna interference; ss; therapeutic; thromboembolism; thrombosis; venous occlusive disease.
OS   Synthetic.
OS   Unidentified.
FH   Key             Location/Qualifiers
FT   misc_feature    1
FT                   /*tag=  a
FT                   /label= misc_DNA
FT                   /note= "Deoxythymidine"
FT   misc_feature    20..21
FT                   /*tag=  b
FT                   /label= misc_DNA
FT                   /note= "Deoxythymidine"
PN   US2016272978-A1.
PD   22-SEP-2016.
PF   16-MAR-2016; 2016US-00071634.
PR   17-MAR-2015; 2015US-0134186P.
PA   (ARRO-) ARROWHEAD MADISON INC.
PI   Kanner SB,  Lewis DL,  Wakefield DH,  Almeida LJ;
DR   WPI; 2016-588566/68.
PT   New RNA interference trigger used for inhibiting expression of factor XII gene and treating angioedema, hereditary angioedema and venous thromboembolism, comprises sense strand and antisense strand. 

PS   Claim 1; SEQ ID NO 28; 109pp; English.

The present invention relates to a novel RNA interference (RNAi) trigger capable of inhibiting the expression of a factor XII (also known as F12, factor 12 or hageman factor) gene. The RNAi trigger comprises a sense strand and an antisense strand, and is used in a method for the treatment and prevention of angioedema. The angioedema herein is acquired angioedema (AAE), hereditary angioedema (HAE), venous thromboembolism (VTE), ACE inhibitor associated angioedema, allergic angioedema, nonhistaminergic angioedema (INAE), idiopathic angioedema, thrombosis, thrombotic occlusive disease, and peri-operative venous occlusive disease. The invention claims: (a) a composition comprising the RNAi trigger molecule capable of inhibiting the expression of the F12 gene, and at least one pharmaceutically acceptable 

SQ   Sequence 21 BP; 6 A; 3 C; 3 G; 3 T; 6 U; 0 Other;

  Query Match             91.3%;  Score 21;  DB 54;  Length 21;
  Best Local Similarity   85.7%;  
  Matches   18;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 UCAAAGCACUUUAUUGAGUUU 22
              :||||||||||||||||||::
Db          1 TCAAAGCACUUUAUUGAGUTT 21
 
Regarding claim 4, U.S. Patent Publication 20160272978 teaches the subject is a human.  See paragraph [0006], for example.  
Regarding claim 5, U.S. Patent Publication 20160272978 teaches that the contact activation pathway-associated disease is hereditary angioedema (HAE).  See Abstract, for example. 
Regarding claim 9, U.S. Patent Publication 20160272978 teaches the dsRNA agents of their invention are administered subcutaneously.  See paragraph [0010], for example.   
Regarding claims 14 and 15, U.S. Patent Publication 20160272978 teaches that the dsRNA agents of their invention comprise modified nucleotides selected from 2’-fluoro modified nucleotides, 2’-O-methyl nucleotides, and phosphorothioate internucleotide linkages.  See Table 3, for example.
Regarding claim 16, .S. Patent Publication 20160272978 teaches that the dsRNA agents of their invention comprises a 3’ overhang of at least 1 nucleotide.  See paragraph [0037], for example.    
20160272978 teaches that the dsRNA agents of their invention are conjugated to cholesterol or a GalNAc derivative.  See columns 36-40.  Also, see Tables 2-4, for example.
Regarding claim 24, particular patterns of modification were a matter of design choice, and rely on the well-known prior art teachings of U.S. Patent Publication 20160272978 to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified and unmodified nucleosides to incorporate into oligonucleotide compounds to confer a desired property or optimization for a specific utility.  
Regarding claim 13, U.S. Patent Publication 20160272978 does not necessarily teach wherein substantially all of the nucleotides of the dsRNA agent are modified nucleotides.
Allerson et al. teach fully modified dsRNA agents with improved potency and stability.
Also, U.S. Patent Publication 20160272978 does not necessarily teach that administering to a subject a dsRNA agent that inhibits the expression of F12, wherein the dsRNA agent comprises a sense strand and an antisense strand forming a double stranded region, wherein the antisense strand comprises a region of complementarity to an mRNA encoding F12 will decrease platelet or fibrin deposition in the subject (as recited in claim 6) or not inhibit hemostasis in the subject (as recited in claim 1), however, the prior art of U.S. Patent Publication 20160272978 teaches and suggests the same method step as presently claimed.  Any underlying mechanism of action would naturally flow and be inherent to administration of the dsRNA agent that inhibits the expression of F12.  That 
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, administration of the dsRNA agent that inhibits the expression of F12 of U.S. Patent Publication 20160272978 will result in a decrease platelet or fibrin deposition in the subject or not inhibit hemostasis in the subject, absent evidence to the contrary.  The Examiner has provided sound basis in fact and technical reasoning that reasonably supports the determination that the allegedly inherent characteristic necessarily flows from what has been specifically disclosed within the prior art and has shifted the burden to Applicant to provide evidence to the contrary.    
Further, Applicant is reminded that the instant specification serves as evidence of record establishing this inherency.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of U.S. Patent Publication 20160272978 with Allerson to arrive at the claimed invention.
The prior art provides motivation and guidance to a devise method for treating a subject having a contact activation pathway-associated disease, comprising administering to the subject a dsRNA agent that inhibits the expression of F12.  Before 
One of ordinary skill in the art would have been motivated and expected reasonable success to modify the dsRNA of U.S. Patent Publication 20160272978 to protect the oligonucleotide from nuclease degradation, to aid in the delivery and/or localization of the oligonucleotide in a cell, and to improve overall potency and stability.
The evidence above supports a finding that there would have been a reasonable expectation of success and that the claims would have been obvious over the cited prior art.  Therefore, the invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635